Mr. Justice Freeman delivered the opinion of the court. It.is contended by appellant’s attorneys that the evidence shows a state of facts which should have been submitted to a jury, viz., that the defendant’s janitor was in charge of the elevator; that he knew the elevator car was starting upward presumably through some human agency; that the deceased was rightfully on the third floor; that the said janitor had sufficient time to stop the elevator before the accident occurred; that the condition of the elevator after the accident showed it had in some manner caused the death of the deceased, and “ that it is impossible to determine definitely from the evidence the manner in which the accident occurred, or the primary cause.” We are utiable to find in these circumstances any evidence whatever of negligence on the part of the defendant contributing to the injury. Appellant’s contention seems to be because the janitor, who, it is said, was in charge of the elevator, saw it start upward without his co-operation, that in some wrny not explained, by some occult agency, he must be presumed to have had knowledge of the danger to which the deceased was exposing himself and ought to have intervened; and his neglect to stqp the elevator is characterized as approaching “ a degree of recklessness, willfulness and wantonness that was entirely inexcusable and unjustifiable.” We find in the evidence no justification for any such charge. There is evidence not disputed that appellee’s employes were in the habit of using the elevator, and the janitor—assuming him to have been responsible for its management—had no reason to suppose that any one other than some of his fellow employes had started it for their own use. There was nothing in the fact, if fact it was, that such a method of starting may not have been a regular way of using the elevator, to lead him or any one to suppose that a stranger, not known to be in the building, had broken or pried open a door on the third floor, and was not only starting the elevator himself without authority, but was about to put himself in a position where its ascending motion would bring it in fatal contact with his own person. There was no danger, so far as appears, from the mere ascent of the elevator. The deceased would not have been hurt if he had not put himself in its way. It might, for aught this record discloses, , have gone on to the top of the shaft and there stopped automatically, without harm to him or itself, had the deceased kept out of its way. We find nothing in the evidence which should have, put the janitor on his guard or even suggested' to him that the ascent of -the elevator would endanger any one. Mot only is there no evidence of negligence contributing to the injury on the part of the defendant, but the accident seems to have been caused solely by the improper and apparently negligent conduct of the deceased. He appears, so far as can be determined from the conditions found after the accident, to have forced or pried open the elevator doors on the third floor, to have pulled the cable causing the elevator to move upward, and then to have placed himself, probably inadvertently, in such a position that he was caught between the ascending car and some portion of the shaft, thus receiving fatal injuries. Under such circumstances appellant can not recover. -Two things are necessary to recover in actions of this character. It must appear that the injury resulted from the negligence of the defendant and there must be an absence of negligence, contributing to the injury on the part of the injured person. L. S. & M. S. Ry. Co. v. Hessions, 150 Ill. 546; N. C. S. R. R. Co. v. Eldridge, 151 Ill. 542-549; C. C. Ry. Co. v. Canevin, 72 Ill. App. 81-84, et seq.; U. S. Express Co. v. McCluskey, 77 Ill. App. 56-58. Negligence becomes a question of law where from the facts admitted or conclusively proved, there is no reasonable chance of different' reasonable minds reaching different .conclusions, or where a single material fact is conclusively shown or unconi tradicted, which is conclusive as to the right of recovery. Wabash Ry. Co. v. Brown, 152 Ill. 484-488. The conduct of the' deceased in this case, if not positively shown to be so clearly and palpably negligent that all reasonable minds would without hesitation or dissent so pronounce it, was clearly the sole causé of the injury he received. (See T. H. & I. R. R. Co. v. Voelker, 129 Ill. 540-552.) But whether so or not, there is= here no evidence of any negligence in the defendant relating to the injury. Where the evidence with all the inferences that the jury could justifiably draw from it is so insufficient, that in case a verdict should be returned for the plaintiff the court would be obliged to set , it aside, it is the duty of the court to take the case from the jury and direct a verdict for the defendant. L. S. & M. S. Ry. Co. v. Johnsen, 135 Ill. 641-647; Rack v. Chi. City Ry. Co., 173 Ill. 289-291; Offutt v. Columbian Exp., 175 Ill. 472-474; Wenona Coal Co. v. Holmquist, 152. Ill. 581-589. Appellant’s attorneys in their brief use the following language: “There is a tendency apparent in trial courts, much to be deplored, to ignore the functions of the jury and pronounce summary judgment;* and further: “The impairment of the sovereignty of the jury to deal with the facts is * * * a species of judicial usurpation and tyranny entirely opposed to the institutions of the common law and destructive of the independence of the jury system.” It is then argued that whether a particular case falls within the legal definition of negligence is a matter for the jury. That it is the duty of the court, and not a function of the jury to determine when negligence becomes a question of law, for the court is, we have supposed, axiomatic, and there is in the case at bar no occasion for remarks of the character of those above quoted. The trial court would have failed in its dut\r had it not directed a verdict as it did for the defendant. That a person is injured by his own negligence or by a mere accident without negligence of any one else, has never, so far as we have been advised, entitled him to ask a jury to award damages against an innocent party. Something more than a disappointed hope of obtaining a verdict in spite of the facts, and ini violation of every principle of law and justice applicable, is necessary to warrant interference by a reviewing court. The judgment of the Superior Court will be affirmed.